Case 19-80064-TLS           Doc 190       Filed 01/25/19 Entered 01/25/19 17:58:52                       Desc Main
                                         Document      Page 1 of 7


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al., 1                          ) Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       ) (Jointly Administered)
                                                                         )

              NOTICE OF SUCCESSFUL AND BACKUP BIDDER
    WITH RESPECT TO THE AUCTION OF THE DEBTORS’ PHARMACY ASSETS

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(the “Debtors”) have solicited offers for the sale(s), liquidation(s), or other disposition(s) (such
sale(s), liquidation(s), or other disposition(s), the “Transaction(s)”) of the Debtors’ stock of
prescription pharmaceutical inventory located in the prescription pharmacies in the Debtors’ stores
(the “Pharmacy Inventory”) and/or the prescription files and records, pharmacy customer lists and
patient profiles (the “Pharmacy Files,” together with the Pharmacy Inventory, the “Pharmacy
Assets”) located at, and for customers serviced from, such prescription pharmacies (the
“Pharmacies”) consistent with the bidding procedures (the “Bidding Procedures”) 2 approved by
the United States Bankruptcy Court for the District of Nebraska (the “Court”) by entry of an order
on January 17, 2019 [Docket No. 77] (the “Bidding Procedures Order”).

        PLEASE TAKE FURTHER NOTICE that, on January 23, 2019, at 9:00 a.m. (prevailing
Central Time), pursuant to the Bidding Procedures Order, the Debtors conducted the Auction with
respect to certain of the Pharmacy Assets at the offices of Kirkland & Ellis LLP, located at 300
North LaSalle, Chicago, Illinois 60654.

       PLEASE TAKE FURTHER NOTICE that, at the conclusion of the Auction, the Debtors,
in consultation with their professionals, selected the following Successful Bidders and Backup
Bidders with respect to the Pharmacy Assets:




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
    Procedures Order or the Bidding Procedures, as applicable.
Case 19-80064-TLS           Doc 190    Filed 01/25/19 Entered 01/25/19 17:58:52              Desc Main
                                      Document      Page 2 of 7


 Pharmacy Assets                      Successful Bidder              Backup Bidder
 (Store Number and Location)
 62 Great Falls, MT                   Albertsons                     Kroger
 68 Idaho Falls, ID                   Albertsons                     Walgreens
 529 Dillon, MT                       Albertsons                     NA
 556 Prosser, WA                      Albertsons                     NA
 758 Douglas, WY                      Albertsons                     NA
 773 Lewistown, MT                    Albertsons                     NA
 774 Livingston, MT                   Albertsons                     KC’s Western Drug
 526 Afton, WY                        Broulim Supermarkets           Our Valley Pharmacy
 748 Pipestone, MN                    Coborn's Inc.                  NA
 5 De Pere, WI                        CVS                            NA
 20 La Crosse, WI                     CVS                            Hometown Pharmacy LLC
 24 Eau Claire, WI                    CVS                            Hometown Pharmacy LLC
 32 Monona, WI                        CVS                            NA
 99 Onalaska, WI                      CVS                            Hometown Pharmacy LLC
 112 Helena, MT                       CVS                            Albertsons
 140 Jacksonville, IL                 CVS                            NA
 177 Green Bay, WI                    CVS                            Hometown Pharmacy LLC
 501 De Pere, WI                      CVS                            Hometown Pharmacy LLC
 502 Green Bay, WI                    CVS                            Hometown Pharmacy LLC
 613 Winneconne, WI                   CVS                            Hometown Pharmacy LLC
 630 Arcadia, WI                      CVS                            Walgreens
 735 Aitkin, MN                       CVS                            NA
 698 Gothenburg, NE                   Gothenburg Discount Pharmacy   NA
 683 Audubon, IA                      GRX Holdings, LLC              NA
 671 Waukon, IA                       Hartig Drug Company            NA
 742 East Grand Forks, MN             Hugo’s Family Marketplace      NA
 201 Emmetsburg, IA                   Hy-Vee                         Walgreens
 611 Saint Peter, MN                  Hy-Vee                         Walgreens
 661 West Point, NE                   Hy-Vee                         Pender Care Centre District, Inc.
 679 Toledo, IA                       Hy-Vee                         Walgreens
 689 Mount Ayr, IA                    Hy-Vee                         Walgreens
 791 Forest City, IA                  Hy-Vee                         J & J Pharmacy, Inc.
 49 Aberdeen, SD                      Kessler's Inc.                 Hy-Vee
 704 Falls City, NE                   Kex Rx Falls City, LLC         Nash-Finch Company


                                                       2
Case 19-80064-TLS        Doc 190    Filed 01/25/19 Entered 01/25/19 17:58:52        Desc Main
                                   Document      Page 3 of 7


 Pharmacy Assets                   Successful Bidder           Backup Bidder
 (Store Number and Location)
 92 Kennewick, WA                  Kroger                      Rite Aid
 22 Mitchell, SD                   Lewis Drug                  Hy-Vee
 681 Ida Grove, IA                 Lewis Drug                  Hy-Vee
 746 Madison, SD                   Lewis Drug                  NA
 747 Luverne, MN                   Lewis Drug                  NA
 749 Saint James, MN               Lewis Drug                  Hy-Vee
 751 Sisseton, SD                  Lewis Drug                  Hy-Vee
 744 Roseau, MN                    Mattson Pharmacy, Inc.      NA
 561 Cokato, MN                    NuDak Ventures, LLC         Walgreens
 627 Neillsville, WI               Prohaska Bros               NA
 633 Park Falls, WI                Prohaska Bros               NA
 205 Delta, UT                     Quality Pharmacy            NA
 66 Spokane, WA                    Rite Aid                    Albertsons
 69 Coeur d'Alene, ID              Rite Aid                    Walgreens
 72 Lewiston, ID                   Rite Aid                    Walgreens
 73 Union Gap, WA                  Rite Aid                    Albertsons
 122 Wenatchee, WA                 Rite Aid                    Albertsons
 659 Auburn, NE                    U-Save Pharmacy of Auburn   Nash-Finch Company
 668 New Hampton, IA               Vogt Pharmacies             NA
 673 Ainsworth, NE                 Vogt Pharmacies             NA
 690 Holdrege, NE                  Vogt Pharmacies             NA
 692 Superior, NE                  Vogt Pharmacies             NA
 695 Broken Bow, NE                Vogt Pharmacies             NA
 7 La Crosse, WI                   Walgreens                   Hy-Vee
 10 Marquette, MI                  Walgreens                   CVS
 11 Kingsford, MI                  Walgreens                   NA
 14 Beaver Dam, WI                 Walgreens                   Hometown Pharmacy LLC
 16 Escanaba, MI                   Walgreens                   Meijer
 17 Saint Cloud, MN                Walgreens                   CVS
 23 Hutchinson, MN                 Walgreens                   CVS
 37 Chippewa Falls, WI             Walgreens                   Hometown Pharmacy LLC
 51 Fort Atkinson, WI              Walgreens                   Hometown Pharmacy LLC
 63 Chubbuck, ID                   Walgreens                   NA
 67 Twin Falls, ID                 Walgreens                   CVS


                                                   3
Case 19-80064-TLS          Doc 190    Filed 01/25/19 Entered 01/25/19 17:58:52       Desc Main
                                     Document      Page 4 of 7


 Pharmacy Assets                     Successful Bidder         Backup Bidder
 (Store Number and Location)
 70 Spokane Valley, WA               Walgreens                 Rite Aid
 75 Missoula, MT                     Walgreens                 CVS
 78 Rapid City, SD                   Walgreens                 CVS
 88 Layton, UT                       Walgreens                 CVS
 89 Walla Walla, WA                  Walgreens                 Albertsons
 96 Redding, CA                      Walgreens                 CVS
 98 Eugene, OR                       Walgreens                 Albertsons
 102 Marinette, WI                   Walgreens                 CVS
 106 Billings, MT                    Walgreens                 CVS
 109 Riverdale, UT                   Walgreens                 CVS
 111 Salem, OR                       Walgreens                 Kroger
 114 Duluth, MN                      Walgreens                 CVS
 119 Dixon, IL                       Walgreens                 NA
 120 Monroe, WI                      Walgreens                 Hometown Pharmacy LLC
 123 Houghton, MI                    Walgreens                 NA
 127 Delavan, WI                     Walgreens                 Hometown Pharmacy LLC
 130 River Falls, WI                 Walgreens                 Nash-Finch Company
 132 Rice Lake, WI                   Walgreens                 Hometown Pharmacy LLC
 133 Belvidere, IL                   Walgreens                 CVS
 170 Rhinelander, WI                 Walgreens                 Hometown Pharmacy LLC
 179 North Branch, MN                Walgreens                 Hy-Vee
 215 Shawano, WI                     Walgreens                 NA
 503 Port Washington, WI             Walgreens                 Hometown Pharmacy LLC
 510 Waupaca, WI                     Walgreens                 Hometown Pharmacy LLC
 512 Ellsworth, WI                   Walgreens                 CVS
 604 Abbotsford, WI                  Walgreens                 Prohaska Bros
 606 Calumet, MI                     Walgreens                 Gladstone Square Pharmacy
 608 Brillion, WI                    Walgreens                 NA
 609 Kiel, WI                        Walgreens                 Aurora Pharmacy
 616 Sister Bay, WI                  Walgreens                 Hometown Pharmacy LLC
 617 Wautoma, WI                     Walgreens                 Aurora Pharmacy
 619 Adams, WI                       Walgreens                 Hometown Pharmacy LLC
 624 L’Anse, MI                      Walgreens                 Gladstone Square Pharmacy
 626 Lancaster, WI                   Walgreens                 Hartig Drug Company


                                                  4
Case 19-80064-TLS          Doc 190    Filed 01/25/19 Entered 01/25/19 17:58:52                 Desc Main
                                     Document      Page 5 of 7


 Pharmacy Assets                     Successful Bidder               Backup Bidder
 (Store Number and Location)
 635 Savanna, IL                     Walgreens                       Hartig Drug Company
 640 Tuscola, IL                     Walgreens                       NA
 687 Greenfield, IA                  Walgreens (Scripts),            NA
                                     Vogt Pharmacies (Inventory)
 688 Missouri Valley, IA             Walgreens                       Hy-Vee
 710 Gallatin, MO                    Walgreens                       NA
 732 Glencoe, MN                     Walgreens                       NA
 739 Glenwood, MN                    Walgreens                       NA
 752 Torrington, WY                  Walgreens                       Vandel Drug LLC
 753 Hot Springs, SD                 Walgreens                       NA
 757 Belle Fourche, SD               Walgreens                       NA
 759 Sturgis, SD                     Walgreens                       County Drug Inc.
 760 Green River, WY                 Walgreens                       NA
 765 Mountain View, WY               Walgreens                       Our Valley Pharmacy, Inc.
 789 Waupaca, WI                     Walgreens                       NA
 790 Stanley, WI                     Walgreens (Scripts), Prohaska   Chippewa Pharmacy, Inc.
                                     Bros (Inventory)
 793 Mayville, WI                    Walgreens                       NA
 794 Quincy, WA                      Walgreens                       NA
 799 Tremonton, UT                   Walgreens                       Ridley's Family Markets

        PLEASE TAKE FURTHER NOTICE that the Transaction Hearing to consider approval
of the sale, liquidation, or other disposition of the Pharmacy Assets to the Successful Bidders at
the Auction, free and clear of all liens, claims, interests, and encumbrances in accordance with
Bankruptcy Code section 363(f), will be held before the Honorable Judge Thomas L. Saladino, at
the Court, 111 South 18th Plaza #1125, Omaha, Nebraska 68102, on January 28, 2019, at 1:00
p.m. (prevailing Central Time).

        PLEASE TAKE FURTHER NOTICE, that at the Transaction Hearing, the Debtors will
seek the Court’s approval of the Successful Bids and the Backup Bids (if any). Unless the Court
orders otherwise, the Transaction Hearing shall be an evidentiary hearing on matters relating to
the Transaction and there will be no further bidding at the Transaction Hearing. In the event that
the Successful Bidder cannot or refuses to consummate the Transaction because of the breach or
failure on the part of the Successful Bidder, the Backup Bidder will be deemed the new Successful
Bidder and the Debtors shall be authorized, but not required, to close with the Backup Bidder on
the Backup Bid without further order of the Court.

       PLEASE TAKE FURTHER NOTICE that this Notice of Successful Bidders and Backup
Bidders is subject to the terms and conditions of the Bidding Procedures Order, with such Bidding


                                                   5
Case 19-80064-TLS       Doc 190      Filed 01/25/19 Entered 01/25/19 17:58:52             Desc Main
                                    Document      Page 6 of 7


Procedures Order controlling in the event of any conflict, and the Debtors encourage parties in
interest to review such documents in their entirety. Parties interested in receiving more information
regarding the sale, liquidation, or other disposition of the Pharmacy Assets and/or copies of any
related document, including the Bidding Procedures Motion or the Bidding Procedures Order, may
make a written request to: proposed counsel for the Debtors, Kirkland & Ellis LLP, 300 North
LaSalle Street, Chicago, IL 60654, Attn: Travis Bayer, Esq. (travis.bayer@kirkland.com); and 601
Lexington Avenue, New York, NY 10022, Attn: Steven Serajeddini Esq.
(steven.serajeddini@kirkland.com) and Daniel Rudewicz, Esq. (daniel.rudewicz@kirkland.com).

        PLEASE TAKE FURTHER NOTICE that copies of the Transaction Motion, the
Bidding Procedures Order, this Notice, and any other related documents are available: (a) upon
request to Prime Clerk LLC (the notice and claims agent retained in these chapter 11 cases) by
calling (844) 205-7495; (b) by visiting the website maintained in these chapter 11 cases at
http://cases.primeclerk.com/shopko; or (c) for a fee via PACER by visiting
http://www.neb.uscourts.gov.

                           [Remainder of page intentionally left blank]




                                                 6
Case 19-80064-TLS    Doc 190    Filed 01/25/19 Entered 01/25/19 17:58:52        Desc Main
                               Document      Page 7 of 7


Dated: January 25, 2019    /s/ Michael T. Eversden
 Omaha, Nebraska           James J. Niemeier (NE Bar No. 18838)
                           Michael T. Eversden (NE Bar No. 21941)
                           Lauren R. Goodman (NE Bar No. 24645)
                           MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                           First National Tower, Suite 3700
                           1601 Dodge Street
                           Omaha, Nebraska 68102
                           Telephone:     (402) 341-3070
                           Facsimile:     (402) 341-0216
                           Email:         jniemeier@mcgrathnorth.com
                                          meversden@mcgrathnorth.com
                                          lgoodman@mcgrathnorth.com
                           - and -
                           James H.M. Sprayregen, P.C.
                           Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                           Travis M. Bayer (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 North LaSalle
                           Chicago, Illinois 60654
                           Telephone:     (312) 862-2000
                           Facsimile:     (312) 862-2200
                           Email:         james.sprayregen@kirkland.com
                                          patrick.nash@kirkland.com
                                          travis.bayer@kirkland.com

                           - and -
                           Steven Serajeddini (admitted pro hac vice)
                           Daniel Rudewicz (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:    (212) 446-4800
                           Facsimile:    (212) 446-4900
                           Email:        steven.serajeddini@kirkland.com
                                         daniel.rudewicz@kirkland.com

                           Proposed Co-Counsel to the Debtors




                                         7
